Citation Nr: 0015049	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, lack of 
energy, restlessness, feelings of fatigue, flu-like symptoms, 
aches, pains of the muscles, short-term memory loss, vertigo 
and loss of strength in the upper extremities due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran served on active duty from September 1960 to 
September 1964 and from November 1990 to May 1991.  He also 
had numerous periods of inactive duty for training between 
those periods.  The veteran had service in the Persian Gulf 
in support of Operation Desert Storm.

This appeal arose from a June 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  A rating action was issued in August 1995 
which confirmed and continued the denial.  In April 1996, the 
veteran testified at a personal hearing at the RO; in May 
1996, the hearing officer issued a decision which continued 
to deny the benefit sought.  In November 1997, another rating 
action denied the benefit.  In October 1998, the Board of 
Veterans' Appeals (Board) remanded this issue for additional 
evidentiary development.  The veteran and his representative 
were informed through a January 2000 supplemental statement 
of the case of the continued denial of his claim.

As previously noted, this case was remanded by the Board in 
October 1998 so that a VA examination could be performed.  It 
was noted that there were multiple diagnoses of record that 
could have caused the veteran's symptoms.  These included 
fibromyalgia, chronic fatigue syndrome, demyelinating of the 
nerves due to toxic exposure, carpal tunnel syndrome, and 
chemical sensitivity.  Some of these diagnoses seem to have 
been discredited by the VA examination performed in December 
1998 and January 1999.  For example, nerve conduction studies 
could find no neuropathy or progressive disease to explain 
his symptoms of upper extremity weakness.  The only disorder 
found was ulnar entrapment at the right elbow.  The diagnosis 
of chronic fatigue syndrome was continued.  However, it is 
still unclear after reviewing the report of the last VA 
examination what symptoms are attributable to the diagnosed 
chronic fatigue syndrome, and which, if any, cannot be 
attributed to any diagnosed illness.  Clarification is 
necessary before a final determination can be made in the 
veteran's case.

It is also noted that the July 1999 addendum to the VA 
examination report found that there was an elevation of 
coproporphyrin and porphyrin.  It was felt that an 
hematologic opinion should be obtained in order to explain 
this elevation.  Such an opinion was not obtained.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The report of the December 1998 to 
January 1999 VA examination should be 
forwarded to a VA hematologic examiner so 
that an opinion can be rendered as to the 
cause of the veteran's elevated 
coproporphyrin and porphyrin levels.  A 
complete rationale for any opinion 
expressed must be provided.

2.  The RO should forward the case to the 
examiner that conducted the December 1998 
and January 1999 VA examinations, and who 
provided the July 1999 addendum, and 
request that another addendum be made 
which, after a review of the hematologic 
opinion, provides a definitive opinion as 
to whether or not the veteran suffers 
from chronic fatigue syndrome.  

	If the veteran is found to suffer 
from chronic fatigue syndrome, the 
examiner should indicate which of the 
claimed symptoms (headaches, lack of 
energy, restlessness, feelings of 
fatigue, flu-like symptoms, aches, pains 
of the muscles, short-term memory loss, 
vertigo and loss of strength in the upper 
extremities) can be attributed to this 
diagnosed condition.

	If any of the above-noted symptoms 
cannot be related to chronic fatigue 
syndrome, it should be determined whether 
they are attributable to some other 
diagnosed condition.  If any of the 
above-noted symptoms are found to be due 
to an "undiagnosed illness" it should 
be so stated.

A complete rationale for the opinions 
expressed must be provided.

If the examiner who performed the 
December 1998 and January 1999 VA 
examinations is no longer available, the 
RO is instructed to order all VA 
examinations deemed necessary to obtain 
the above-requested opinions.

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for headaches, lack of energy, 
restlessness, feelings of fatigue, flu-
like symptoms, aches, pains of the 
muscles, short-term memory loss, vertigo 
and loss of strength in the upper 
extremities due to an undiagnosed 
illness.  If the claim remains adverse to 
the appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond, and the case 
should be returned to the Board if 
otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




